DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse. Accordingly, claims 15-20 have been cancelled.
Withdrawn Rejections
The 35 U.S.C. § 103 rejections of claims 1-8 and 10-14.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jingyuan Huang on 04/22/2022.
The application has been amended as follows: 
2. (Currently Amended) The system of claim 1, further comprising: a capacitor to store power and to facilitate operation of the thermal cycling device.
10. (Currently Amended) The system of claim 1, further comprising a memory including a non- transitory computer-readable medium with processor-executable instructions stored thereon, wherein the processor-executable instructions configure the controller to conduct testing of the samples and [[to]] configure the data interface for data collection.
14. (Currently Amended) The system of claim 1, configured to operate at a cycle time of approximately 5 seconds and a temperature from 95° to 50° Celsius 

Allowable Subject Matter
Claims 1-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim a portable lab system, comprising: a thermal cycling device including: a first well and a second well, a thermoelectric cooling (TEC) element connected affixed to the first well and the second well, a substrate on which the TEC element is positioned, wherein the first well and the second well are positioned within the substrate, and wherein the substrate comprises a thermally conductive ground positioned between the first well and the second well configured to allow the first well and the second well to exchange heat with the substrate and to allow each of the first well and the second well to operate independently from one another, and a controller coupled to the TEC element to control operation of the TEC element; and an electronic interface including: a power interface and a data line as claimed. The Shigeura reference is believed to be the closest prior art for the reasons expressed in previous office actions. Shigeura, however, does not teach the portable lab system as required by the instant claim 1. Applicant’s arguments are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796